EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Kuo on May 11, 2021.
The following amendments have been made:
Claim 31: --A shaving cartridge comprising: 
a housing having a top surface, a bottom surface, a front edge extending along a longitudinal direction, a rear edge extending along the longitudinal direction, and a pair of side edges extending between the front edge and the rear edge substantially perpendicularly to the longitudinal direction;
at least one blade having a cutting edge extending between two ends of the at least one blade along 
a pair of substantially c-shaped retainers each having a top portion, an opposing bottom portion, and a substantially convex portion connecting the top portion to the bottom portion, 
the top portion of each of the substantially c-shaped retainers is substantially planar and has a length that extends substantially perpendicular to the longitudinal direction along each pair of side edges, the top portion extending from a front edge of the retainer to the substantially 
each one of the retainers extending[[,]]an inner concave surface of the substantially convex portion of one of the pair of retainers is facing the inner concave surface of the substantially convex portion of the other of the pair of retainers and a corresponding end of the two ends of the at least one blade when mounted to the housing--.

Claim 39: --A shaving cartridge comprising: 
a housing having a top surface, a bottom surface, a front edge extending along a longitudinal direction, a rear edge extending along the longitudinal direction, and a pair of side edges extending between the front edge and the rear edge substantially perpendicularly to the longitudinal direction; 
at least one blade having a cutting edge extending between two ends of the at least one blade along the longitudinal direction substantially parallel with the front edge and the rear edge and disposed between the front edge and the rear edge; and 
a pair of substantially c-shaped retainers each having a top portion, an opposing bottom portion, and a substantially convex portion connecting the top portion to the bottom portion, extends from a front edge of the retainer to the substantially convex portion and has a length that extends substantially perpendicular to the longitudinal direction along each pair of side edges, each one of the pair of substantially c-shaped retainers being configured such that a front edge of the retainer is an inner concave surface of the substantially convex portion of one of the pair of retainers is facing the inner concave surface of the substantially convex portion of the other of the pair of retainers and a corresponding end of the two ends of the at least one blade when mounted to the housing--.
Claim 50: --A shaving cartridge comprising: 
a housing having a top surface, a bottom surface, a front edge extending along a longitudinal direction, a rear edge extending along the longitudinal direction, and a pair of side edges extending between the front edge and the rear edge substantially perpendicularly to the longitudinal direction;
at least one blade having a cutting edge extending between two ends of the at least one blade along the longitudinal direction and disposed between the front edge and the rear edge; and 
a pair of substantially c-shaped retainers each having a top portion, an opposing bottom portion, and a substantially convex portion connecting the top portion to the bottom portion, extends from a front edge of the retainer to the substantially convex portion and has a length that extends substantially perpendicular to the longitudinal direction along each pair of side edges, 
each one of the pair of substantially c-shaped retainers being configured such that a front edge of the retainer is parallel with the front edge of the housing and a rear edge of the an inner -6-concave surface of the substantially convex portion of one of the pair of substantially c-shaped retainers faces the inner concave surface of the other of the pair of substantially c-shaped retainers, --.

Claims 31-50 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter not found is directed the substantially c-shaped retainers having a length extending substantially perpendicular to the longitudinal direction about each of the edges of the retainer, such that the inner concave surfaces of the retainers face one another, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724